DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
            The amendment filed 08/25/2022 has been entered.  Claims 1-2, 4-12 and 14-17 remain pending in the application.  
The previous 35 USC 112(d) rejections of Claim 16 are withdrawn in light of Applicant’s amendment to Claim 16.


Allowable Subject Matter
Claims 1-2, 4-12 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record, does not disclose or make obvious a gas turbine engine component comprising: a body; first internal channel formed within the body adjacent a leading edge; a second internal channel formed within the body downstream of the first internal channel to provide an upstream supply pressure; a third internal channel formed within the body adjacent a trailing edge and that receives the upstream supply pressure and provides a downstream supply pressure; a radial wall that separates the first internal channel from the second internal channel; a separator that separates the second internal channel from the third internal channel; at least one axial rib that separates the third internal channel into a plurality of individual cavities; at least one pressure regulating feature located at an entrance to at least one individual cavity to control the downstream supply pressure to the trailing edge, wherein the at least one pressure regulating feature comprises one or more crossover holes formed within the separator, and/or one or more pedestals that form the separator, but more specifically,
wherein the one or more crossover holes have hole flow outlets and/or the one or more pedestals have pedestal flow outlets between adjacent pedestals, and wherein the hole flow outlets and the pedestal flow outlets face the trailing edge; and a plurality of exits formed in the trailing edge that communicate with an exit pressure, and wherein the at least one axial rib and the at least one pressure regulating feature cooperate with each other such that the downstream supply pressure mimics the exit pressure along the radial span.
With respect to Claims 2, 12 and 14-17, their pendency on Claim 1 make them allowable.

With respect to Claims 4-11, see Examiner’s reasons for indication of allowable subject matter, in the Office action of 02/04/2022, Page 12 for the reasons of allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see Remarks, Page 6, line 9 to Page 7, line 4, filed 08/25/2022, with respect to Tibbott et al., have been fully considered and are persuasive.  The previous rejections of Claims 1-2, 12 and 14-17 have been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
09/06/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746